DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 90-112 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant claims limitation of “wherein the transmitter in configured to transmit the information a distance of more than 0.5 miles”. In the specification, Applicant limited the distance between 0.5-100 miles [0127], wherein the distance as claimed has an open limitation to the infinity. Therefore, the claim limitation failed to comply to the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 90-94, 97, 96, 100-103, 106-110, and 113 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCleary et al. (US Patent #10,834,547 B1).
Consider claim 90, McClearly et al. clearly show and disclose a tracking device for use in a Low Power Wide Area Network (LPWAN), comprising: a printed antenna; an energy storage device; a transmitter powered by the energy storage device; and control circuitry (hardware processor) configured to control the transmitter to transmit, over the LPWAN, using the printed antenna, information indicating a status detected by a sensor (Column 5 lines 57-65), wherein the sensor is a conductive path sensor or an environmental sensor (Column 29 lines 47-53), and wherein the transmitter is configured to transmit the information a distance of more than 0.5 miles (inherently the CDMA code travels more than 0.5 miles) (Column 45 lines 45-52).
Consider claim 91, McClearly et al. clearly show and disclose the tracking device, wherein the printed antenna, traces, chip landing pads, and battery terminals are printed in a single layer, and integrated into one unified substrate, utilizing a single pass printing method (Fig. 11) (Column 26 lines 49 to Column 27 lines 42).
Consider claim 92, McClearly et al. clearly show and disclose the tracking device, wherein the sensor comprises a conductive path sensor that is printed and integrated into a substrate (1106(1) and 1106(2), Fig. 11).
Consider claim 93, McClearly et al. clearly show and disclose the tracking device, wherein the energy storage device comprises a printed battery (Column 32 lines 34-45).
Consider claim 94, McClearly et al. clearly show and disclose the tracking device, wherein the printed battery is printed on a same substrate as the printed antenna (embedded in RFID tag 1406, Fig, 14) (Column 32 lines 34-45).
Consider claim 96, McClearly et al. clearly show and disclose the tracking device, wherein the transmitter is configured to transmit the information in response to detection of the status by a sensor, in response to expiration of a timer, or both (Column 13 lines 12-21).
Consider claim 97, McClearly et al. clearly show and disclose the tracking device, wherein the tracking device is configured to determine its position (Column 21 lines 37-45).
Consider claim 100, McClearly et al. clearly show and disclose the tracking, wherein the control circuitry is implemented by a programmed processor or dedicated logic circuitry (Column 12 lines 55-58).
Consider claim 101, McClearly et al. clearly show and disclose the tracking device, wherein the tracking device is programmable through a wireless interface (Column 22 lines 1-22).
Consider claim 102, McClearly et al. clearly show and disclose the tracking device, further comprising a semiconductor die comprising at least a portion of the control circuitry, where the semiconductor die is a bare semiconductor die without its own package (312, Fig. 3).
Consider claim 103, McClearly et al. clearly show and disclose the tracking device, wherein the tracking device is configured to detect opening or closing of an integrated conductive connection (pressure sensor) (Column 3 lines 19-24).
Consider claim 106, McClearly et al. clearly show and disclose the tracking device of claim 90, wherein the sensor is configured to detect human interaction with a printed item (floor) (Column 3 lines 16-24).
Consider claim 107, McClearly et al. clearly show and disclose the tracking device, wherein the sensor is an environmental sensor configured to detect an environmental condition (Column 5 lines 21-29).
Consider claim 108, McClearly et al. clearly show and disclose the tracking device of claim 90, wherein a substrate of the tracking device is mechanically flexible (Column 10 lines 63 to Column 11 lines 1).
Consider claim 109, McClearly et al. clearly show and disclose the tracking device, wherein the substrate is a thin film substrate (Column 27 lines 30-34).
Consider claim 110, McClearly et al. clearly show and disclose the tracking device, wherein the thin film substrate comprises Polyethylene Terephthalate (PET) or paper (Column 27 lines 64 to Column 28 line 1).
Consider claim 113, the method steps herein have been performed or executed by the corresponding apparatus in claim 90. Therefore, claim 113 has been analyzed and rejected with regard to claim 90 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over McClearly et al. (US Patent #10,834,547 B1) as applied to claim 93 above, and further in view of Kriner (Pub # US 2013/0149964 A1).
Consider claim 95, McClearly et al. teaches the he tracking device includes battery.
McClearly et al. does not teach wherein the printed battery comprises a zinc-based battery.
In the same field of endeavor, Kriner teaches wherein the printed battery comprises a zinc-based battery [0022] for the benefit of utilizing common power source available for RFID chip.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the printed battery comprises a zinc-based battery as shown in Kriner, in McClearly et al. device for the benefit of utilizing common power source available for RFID chip.
Claims 98 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over McClearly et al. (US Patent #10,834,547 B1) as applied to claim 90 above, and further in view of Shibate et al. (Pub # US 2019/0144481 A1).
Consider claim 98, McClearly et al. teaches similar invention.
McClearly et al. does not teach the tracking device, wherein the tracking device is configured to perform authentication by reading biometric information.
In the same field of endeavor, Shibata et al. teaches wherein the tracking device is configured to perform authentication by reading biometric information [0034] for the benefit of providing target tracking.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the tracking device is configured to perform authentication by reading biometric information as shown in Shibata et al., in McClearly et al. device for the benefit of providing target tracking.
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over McClearly et al. (US Patent #10,834,547 B1) as applied to claim 90 above, and further in view of Lee et al. (Pub # US 2013/0324152 A1).
Consider claim 99, McClearly et al. teaches similar invention.
McClearly et al. does not teach the tracking device, wherein power is disconnected to a portion of the tracking device until the sensor detects a change in the status, and the tracking device is configured to provide power to the portion of the tracking device based on the detected change in the status.
In the same field of endeavor, Lee et al. teaches wherein power is disconnected to a portion of the tracking device until the sensor detects a change in the status, and the tracking device is configured to provide power to the portion of the tracking device based on the detected change in the status [0042 and 0044] for the benefit of conserve energy.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein power is disconnected to a portion of the tracking device until the sensor detects a change in the status, and the tracking device is configured to provide power to the portion of the tracking device based on the detected change in the status as shown in Lee et al., in McClearly et al. device for the benefit of conserve energy.
Claims 104 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over McClearly et al. (US Patent #10,834,547 B1) as applied to claim 90 above, and further in view of Vardi et al. (Pub # US 2016/0078752 A1).
Consider claim 104, McClearly et al. teaches similar invention.
McClearly et al. does not teach the tracking device, wherein the sensor is configured to detect opening of an item, removal of contents from an item, or both.
In the same field of endeavor, Vardi teach wherein the sensor is configured to detect
opening of an item, removal of contents from an item, or both [0131] for the benefit of
preventing unauthorized access.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to include wherein the sensor is configured to detect opening of an item, removal of contents from an item, or both as shown in Vardi, in McClearly et al. device for the benefit of preventing unauthorized access.
	Consider claim 105, McClearly et al. teaches similar invention.
	McClearly et al. does not teach tracking device, wherein the sensor comprises a conductive path and opening or removal of contents from an item is sensed by opening or closing the conductive path.
	In the same field of endeavor, Vardi teaches wherein the sensor comprises a conductive
path and opening or removal of contents from an item is sensed by opening or closing the
conductive path [0081] for the benefit of detecting the status of the conductivity.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to include wherein the sensor comprises a
conductive path and opening or removal of contents from an item is sensed by opening or closing
the conductive path as shown in Vardi, in McClearly et al. device for the benefit of detecting the status of the conductivity.
Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over McClearly et al. (US Patent #10,834,547 B1) as applied to claim 90 above, and further in view of Lowe et al. (Pub # US 2015/0049925 A1).
Consider claim 111, McClearly et al. teaches similar invention.
McClearly et al. does not teach the tracking device, wherein the tracking device comprises a substrate and one or more non-printed components are adhered to the substrate with an anisotropic conductive epoxy that can be cured at low temperature.
In the same field of endeavor, Lowe teaches wherein the tracking device comprises a
substrate and one or more non-printed components are adhered to the substrate with an
anisotropic conductive epoxy that can be cured at low temperature [0016] for the benefit of
utilizing common epoxy for ease of conductivity.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to include wherein the tracking device comprises a
substrate and one or more non-printed components are adhered to the substrate with an
anisotropic conductive epoxy that can be cured at low temperature as shown in Lowe, in McClearly device for the benefit of utilizing common epoxy for ease of conductivity.
Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over McClearly et al. (US Patent #10,834,547 B1) as applied to claims 90 and 113 above, and further in view of Bright et al. (Pub # US 2016/0300240 A1).
Consider claim 112, McClearly et al. teaches the similar invention.
McClearly et al. does not teach the tracking device, wherein the control circuitry comprises traces, and wherein the traces and the printed antenna are printed with a conductive ink.
In the same field of endeavor, Bright et al. teaches wherein the control circuitry comprises traces, and wherein the traces and the printed antenna are printed with a conductive ink [0089] for the benefit of allowing for use of an antenna that consists of a single patterned metal layer. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to include wherein the control circuitry comprises traces, and wherein the traces and the printed antenna are printed with a conductive ink as shown in Bright et al., in McClearly et al. device for the benefit of allowing for use of an antenna that consists of a single patterned metal layer.
Claim 114-116 are rejected under 35 U.S.C. 103 as being unpatentable over McClearly et al. (US Patent #10,834,547 B1) as applied to claim 113 above, and further in view of Vanheuseden et al. (Pub # US 2011/0303885 A1).
Consider claim 114, McClearly et al. teaches similar invention.
McClearly et al. does not teach the method, further comprising adhering one or more non-printed components to the substrate using a low temperature soldering method.
In the same field of endeavor, Vanheusden et al. teaches the method, further comprising
adhering one or more non-printed components to the substrate using a low temperature soldering
method [0174] for the benefit of providing continuous channels for the conduction of electrons to
flow throughout the printed structure without obstacles.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising adhering one or more non-printed components to the substrate using a low temperature soldering
method as shown in Vanheusden et al., in McClearly et al. method for the benefit of providing continuous channels for the conduction of electrons to flow throughout the printed structure without obstacles.
Consider claim 115, McClearly et al. teaches similar method.
McClearly et al. does not teach the method, further comprising curing the tracking device with a low temperature method within a safe temperature range of the substrate.
In the same field of endeavor, Vanheusden et al. teaches the method, further comprising
curing the tracking device with a low temperature method within a safe temperature range of the
substrate [0174] for the benefit of providing continuous channels for the conduction of electrons
to flow throughout the printed structure without obstacles.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to include the method, further comprising curing
the tracking device with a low temperature method within a safe temperature range of the
substrate as shown in Vanheusden et al., in McClearly et al. method for the benefit of providing continuous channels for the conduction of electrons to flow throughout the printed structure without obstacles.
Consider claim 116, McClearly et al. teaches similar method.
McClearly et al. does not teach the method, wherein the tracking device is produced on a single line, in a single pass and in a fully automated fashion.
In the same field of endeavor, Vanheusden et al. teaches wherein the tracking device is
produced on a single line, in a single pass and in a fully automated fashion [0135 and 0194] for
the benefit of reducing production cost.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to include wherein the tracking device is produced
on a single line, in a single pass and in a fully automated fashion as shown in Vanheusden et al.,
in McClearly et al. method for the benefit of reducing production cost.
Response to Arguments
Applicant’s arguments with respect to claims 90-116 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687